Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 and 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, paragraph 4, the limitation of “wherein each of the first magnetic insulating tunnel barrier reference layer and the second magnetic insulating tunnel barrier reference layer includes an insulating material that is ferromagnetic comprising the cobalt and the iron,” is unclear because the claim previously recites: “forming a first magnetic insulating tunnel barrier reference layer comprising cobalt and iron” and “forming a second magnetic insulating tunnel barrier reference layer comprising cobalt and iron.”  Therefore, it is unclear if the first and second magnetic insulating tunnel barrier reference layer are required to comprise “cobalt and iron” or “an insulating material that is ferromagnetic comprising the cobalt and the iron”?  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim 
Furthermore, in claim 10, the limitation of “an insulating material that is ferromagnetic comprising the cobalt and the iron,” is unclear because of antecedent basis issues.  Specifically, it is unclear if “the cobalt and the iron” are referring to the cobalt and the iron of the first magnetic insulating tunnel barrier reference layer, or the cobalt and the iron of the second magnetic insulating tunnel barrier reference layer.  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.

Regarding claim 19, paragraph 4, the limitation of “wherein each of the first magnetic insulating tunnel barrier reference layer and the second magnetic insulating tunnel barrier reference layer includes an insulating material that is ferromagnetic comprising the cobalt and the iron,” is unclear because the claim previously recites: “forming a first magnetic insulating tunnel barrier reference layer comprising cobalt and iron” and “forming a second magnetic insulating tunnel barrier reference layer comprising cobalt and iron.”  Therefore, it is unclear if the first and second magnetic insulating tunnel barrier reference layer are required to comprise “cobalt and iron” or “an insulating material that is ferromagnetic comprising the cobalt and the iron”?  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.  It has been held that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation of “forming a first magnetic insulating tunnel barrier reference layer comprising cobalt and iron” and “forming a second magnetic insulating tunnel barrier reference layer comprising cobalt and iron,” and the claim also recites the narrow recitation: “wherein each of the first magnetic insulating tunnel barrier reference layer and the second magnetic insulating tunnel barrier reference layer includes an insulating material that is ferromagnetic comprising the cobalt and the iron.”  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
Furthermore, in claim 19, the limitation of “an insulating material that is ferromagnetic comprising the cobalt and the iron,” is unclear because of antecedent basis issues.  Specifically, it is unclear if “the cobalt and the iron” are referring to the cobalt and the iron of the first magnetic insulating tunnel barrier reference layer, or the cobalt and the iron of the second magnetic insulating tunnel barrier reference layer.  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.

Allowable Subject Matter
Claims 1, 4 and 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 4 and 6-9, the prior art of record neither anticipates nor renders obvious all the limitations of base claim 1, including: forming a second magnetic insulating tunnel barrier reference layer directly on the free magnetic metal layer, wherein each of the first and second magnetic insulating tunnel barrier reference layer includes an insulating material that is ferromagnetic.  

Response to Arguments
Applicant's arguments filed October 19, 2021, have been considered, but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis, can be reached on571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABUL KALAM/Primary Examiner, Art Unit 2829